“ Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 1 of 97
UNITED STATES DISTRICT COURT —
uv FOR THE EASTERN DISTRICT OF PENNSYLVANIA a g 3 3 0 9
G t DESIGNATION FORM

(to be used by counsel or pro se plaintiff te indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Joshua G. Ferguson Freeman Mathis & Gary, LLP 1800 John F. Kennedy Blvd., Ste. 14500 Philadelphia, PA 19103

 

Address of Defendant: Matthew J. Meyers, Sr. Alliance Property Services 66 S. 400 Center Lane, Ste. 205 Dawsonville, GA 30534

 

 

 

Place of Accident, Incident or Transaction: Dawsonville, GA
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

i. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ Nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case CJis / ([) is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare. 07/01/2019

 

 

 

 

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD, # (if applicable)

CIVIL: (Place a ¥ in one category only)
A Federal Question Cases: B. Diversity Jurisdiction Cases:
F] 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
[] 2. FELA ([] 2. Airplane Personal Injury
fF] 3. Jones Act-Personal Injury CI 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury

5, Patent [i 5. Motor Vehicle Personal Injury

6. Labor-Management Relations P|] 6. Other Personal Injury (Please specify):
LI 7. Civil Rights C] 7. Products Liability
(1 &. Habeas Corpus LI 8. Products Liability - Asbestos

9, Securities Act(s} Cases L] 9. Allother Diversity Cases

10, Social Security Review Cases {Please specify):
EJ =H. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION 4

(The effect af this certification is to remove the case from eligibility for arbitration.)

1 Matthew J. Meyers, Sr.

   
  

, counsel of record or pro se plaintiff, do hereby certify:

   

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages rd nis civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

 

 

patg Uf/01/2019 fi (, . In Propria Persona
Attornexffat-Lavw / Projge Plaintiff Attorney LD. # (if applicabie)
, a Tow aa
NOTE: A ttial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38. JUL j 2 2U ig

 

 

Civ. 609 (2018)

 
Gos

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 2 of 97

Y IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CASE MANAGEMENT TRACK DESIGNATION FORM
Fast Lane Environmental Services, LLC : CIVIL ACTION
v :
Alliance Property Services eg

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned,
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c} Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) (

(f} Standard Management — Cases that do not fall into any one of the other tracks.

7/1/2017 oA In Propria Persona
Date Attorney for

X)

fe
Cs

ye"

 

 

 

 

(800) 755-6411 office@alliancepropertyservices.com
Telephone FAX Number E-Mail Address
cD
(Civ, 660) 10/62 e »
*
\

JUL 12 2019

 
10

Il

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 3 of 97

Matthew J. Meyers, Sr.

Alliance Property Services

66 S. 400 Center Lane, Ste. 205
Dawsonville, GA 30534

Phone (800) 755-6411

Email: office@alliancepropertyservices.com

Defendant, In Propria Persona

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

FASTLANE ENVIRONMENTAL CaseNo: 499 3309
SERVICES, LLC,

Plaintiff, NOTICE TO ADVERSE PARTY OF

REMOVAL TO FEDERAL COURT
vs.

COMPLAINT FILED: MAY 23, 2019
ALLIANCE PROPERTY SERVICES,

Defendant

 

 

TO: ATTORNEYS OF RECORD FOR PLAINTIFF:
NOTICE IS HEREBY GIVEN THAT a Notice of Removal of this

action was filed in the United States District Court for the Eastern District of
Pennsylvania on or about July 10, 2019. A copy of the said Notice of Removal is

attached to this Notice and is served and filed herewith.

jy Se.

 

 

 

~f-

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 4 of 97

Dated July 10, 2019,

wi
atthew J. Meyers, Sr.

Owner, Alliance Property Services
Defendant, In Propria Persona

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing Notice to

Adverse Party of Removal to Federal Court was served upon opposing counsel by

placing the same in the United States Mail with sufficient postage affixed thereto ta
ensure delivery to:

Joshua G. Ferguson
Freeman Mathis & Gary, LLP
1800 John F. Kennedy Blvd., Ste. 1500
Philadelphia, PA 19103
DATED July 10, 2019,
WA th i]. Weer , g, -
Matthew J. Meyérs, Sr. (/

Owner, Alliance Property Services
Defendant, In Propria Persona

 

 

 

-2-

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

IR

Matthew J. Meyers, Sr.
Alliance Property Services

66 S. 400 Center Lane, Ste. 205
Dawsonville, GA 30534

Phone (800) 755-6411

Defendant, In Propria Persona

FASTLANE ENVIRONMENTAL
SERVICES, LLC,

Plaintiff,
Vs.

ALLIANCE PROPERTY SERVICES,
Defendant

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 5 of 97

Email: office@alliancepropertyservices.com

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

Case No.: 4 9 3 3 0 9

NOTICE OF REMOVAL OF
ACTIONS UNDER 28 U.S.C. 1441(B)
DIVERSITY BY DEFENDANT
ALLIANCE PROPERTY SERVICES

[FILED CONCURRENTLY WITH
CIVIL COVER SHEET, NOTICE
OF INTERESTED PARTIES AND
CORPORATE DISCLOSURE
STATEMENT]

 

COMPLAINT FILED: MAY 23, 2019

 

 

 

jun a2 ae

 

-1-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C. 1441(B) DIVERSITY BY DEFENDANT ALLIANCE
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 
10

ll

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 6 of 97

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441,
and 1446, Defendant ALLIANCE PROPERTY SERVICES hereby removes this
civil action from the Court of Common Pleas of Bucks County, Pennsylvania,
where it is currently pending as Case No. 2019-03917, to the United States District
Court for the Eastern District of Pennsylvania.

This Court has original jurisdiction over this action under 28 U.S.C. §
1332(a) on the grounds that complete diversity exists between all parties and the
amount in controversy exceeds the sum of $75,000.00, exclusive of interest and
costs. Plaintiff FAST LANE ENVIRONMENTAL SERVICES, LLC (hereinafter
“Plaintiff? or “Fast Lane”) is New Jersey limited liability company with its
principle place of business in the State of New Jersey and Defendant ALLIANCE
PROPERTY SERVICES is a sole proprietorship with its principle place off
business in the State of Georgia.

BACKGROUND

On May 23, 2019, an action was commenced in the Court of Common

Pleas of Bucks County in the State of Pennsylvania, entitled FAST LANE

ENVIRONMENTAL SERVICES, LLC v. ALLIANCE PROPERTY SERVICES

 

 

 

-2-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C. 1441(B} DIVERSITY BY DEFENDANT ALLIANCE
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 7 of 97

as Case No. 2019-03917. Pursuant to 28 U.S.C. § 1446(a), a copy of the Notice
and Complaint is attached hereto as Exhibit 1.

Defendant was served with process at its principle place of business in
Dawsonville Georgia on June 10, 2019.

Plaintiff asserts in the Complaint two causes of action: (1) for breach
of contract and (2) for unjust enrichment, claiming that the parties entered into an
oral contract, Defendant breached said oral contract, and Defendant’s breach
caused damages to Plaintiff and unjust enrichment to Defendant.

GROUNDS FOR REMOVAL

 

As set forth more fully below, this Court has subject matter
jurisdiction under 28 U.S.C. § 1332, which confers original jurisdiction of “all civil
actions where the matter in controversy exceeds the sum or value of $75,000.00
exclusive of interest and costs, and is between... citizens of different States.”
I. The Amount-In-Controversy Requirements is Satisfied.

“A district court has subject matter jurisdiction over state law claims
if there is complete diversity of citizenship between the parties and the amount in
controversy exceeds $75,000 for each plaintiff. See 28 U.S.C. § 1332... A district

court’s determination as to the amount in controversy must be based on the

 

 

 

-3-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C, 1441(B) DIVERSITY BY DEFENDANT ALLIANCE
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 8 of 97

“plaintiff's complaint at the time the petition for removal was filed.” Werwinski v.
Ford Motor Co. 286 F.3d 661, 666 (3" Cir., 2002) (quoting Steel Valley Auth. v.
Union Switch Div., 809 F.2d 1006, 1010 (3 Cir., 1987). Here the Complaint
states that the sum of $266,662.18 — the amount that was charged by Plaintiff to
Defendant — is at issue. Exhibit 1, Complaint, p. 3, 414. Accordingly, the amount
in controversy in this action well exceeds $75,000.00, exclusive of interest and
costs.

II. Complete Diversity of Citizenship Exists Between Plaintiff and
Defendant.

“Whether diversity jurisdiction exists is determined by examining the
citizenship of the parties at the time the complaint was filed.” Midatlantic Nat.
Bank v. Hansen, 48 F.3d 693, 696 3" Cir., 1995); see also Smith v. Sperling 354
U.S. 91, 93 n. 1, 77 S. Ct. 1112, n. 1, 1 L.Ed.2d 1205 (1957) (stating that
jurisdiction is tested by the facts as they exist when the action is brought).

Plaintiff alleges at Paragraph 1 of the Complaint that it is a
“commercial snow management company with a principle place of business
located at 2115 Burlington Columbus Rd in Florence, NJ 08505.” Defendant,

following a diligent search of public records, is not aware of any residency,

 

 

 

-4-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C. 1441(B) DIVERSITY BY DEFENDANT ALLIANCE!
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 9 of 97

citizenship or domiciliary by Plaintiff in either Pennsylvania where the underlying
action is filed, or in the State of Georgia where Defendant is a resident.

Plaintiff alleges at Paragraph 2 of the Complaint that Defendant is “an
entity with a registered business address of 175-30 Route 70 East, Suite 127,
Medford, NJ 08055.” Defendant is in fact an entity with a registered business
address in the State of Georgia.

At this time, and at all times relevant to this proceeding, Defendant is
and has been a fictitious entity that can only be presumed to be a solg
proprietorship owned and operated by the undersigned, who is a resident, citizen
and domiciliary of the State of Georgia.

The Complaint also names XYZ Corp 1 — 10 (fictitious name) and
John and Jane Does 1 — 10 (fictitious persons). Exhibit 1, Complaint, p. 1. For
purposes of removal, however, “the citizenship of defendants sued under fictitious
names shall be disregarded.” 28 U.S.C. § 1441(b)(1). “The Doe defendants
cannot destroy diversity in this case because the complaint asserts no claim of any
kind against them or any of them.” Abels v. State Farm Fire & Cas. Co., 770 F.2d
26, 30 3" Cir., 1985). Here, as in the Abels case, Plaintiff has made no allegations

against the Doe defendants other than to list them in the introduction and

 

 

 

~5-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C. 1441(B) DIVERSITY BY DEFENDANT ALLIANCE
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 10 of 97

concluding paragraphs. “The clearest cases for disregarding Doe defendants are
those in which the complaint merely includes Does in the caption; without any
charging allegations.” Jd. at30. Therefore, the inclusion of “Doe” defendants in
the state court Complaint has no effect on removability.

Il. The Other Prerequisites for Removal are Satisfied.

This Notice of Removal is timely filed, The relevant statute provides
that “[e]ach defendant shall have 30 days after receipt . . . of the initial
pleadings ... to file the notice of removal.” 28 U.S.C. § 1446(b)(2)(B). Plaintiff

filed the Complaint on May 23, 2019. Defendant was served on June 10, 2019.

This action is properly removed to the United States District Court for
the Eastern District of Pennsylvania, which is “the district and division embracing
the place where [the] action is pending.” 28 U.S.C. § 1441(a); see also 28 U.S.C. §
118(a) (listing the counties within the Eastern District of Pennsylvania).

Title 28 U.S.C. § 1446(a) requires a copy of all process, pleadings and
orders served upon the removing defendant in the state action (Case No. 20194
03917) to be included with this Notice of Removal. Defendant has attached hereta

as Exhibit 1 copies of the Notice and Complaint, and Exhibit 2, Civil Cover Sheet.

 

 

 

-6-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C. 1441(B) DIVERSITY BY DEFENDANT ALLIANCE
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 
10

11

12

13

14

15

16

17

18

19

20

 

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 11 of 97

Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party off
Removal to Federal Court, attached hereto as Exhibit 3, together with this Notice
of Removal, will be served upon counsel for Plaintiff and will be filed with the
clerk of the Court of Common Pleas of Bucks County, Pennsylvania.

By filing this Notice of Removal, Defendant does not waive its right
to seek to compel arbitration or to object to jurisdiction over the person, or venue,
and specifically reserves the right to assert any defenses and/or objections to which
it may be qualified to assert.

If any questions arise as to the propriety of the removal of this action,
Defendant respectfully requests the opportunity to submit briefing and oral
argument and to conduct discovery in support of its position that subject matter
jurisdiction exists.

Dated July 1, 2019.

 

Owner, Alliance Property Services
Defendant, In Propria Persona

 

-7-

NOTICE OF REMOVAL OF ACTIONS UNDER 28 U.S.C. 1441(B) DIVERSITY BY DEFENDANT ALLIANCE
PROPERTY SERVICES [FILED CONCURRENTLY WITH CIVIL COVER SHEET, NOTICE OF INTERESTED
PARTIES AND CORPORATE DISCLOSURE STATEMENT] COMPLAINT FILED: MAY 23, 2019

 

 
     

|) Case 2:19:cv-03309-GEKP “Document 1 Filed 07/12/19 “Page 12 of 97.

OURT or COMMON PLEAS OF BUCKS COUNTY
IVISI

 

 

I ering a written ‘appearance » personally 0 or: by aflerery and filing i in: m weting cee
lefenses or: objections to the. claims set forth against you. “Y :
you : fail to-do so the case may proceed without you and a. judgment
st--you by: th “court. without: further ‘notice for. any. money Claimed in the: 2020)
er claim or relief requested by the plalesif(."y You may lose © money or a
sights important to you. ao oe |

 
   

    
    
   
  
  
  

 

TAKE THIS PAPER TO YOUR LAWYER. ar ONCE. Try you spo. pa es

: ER OR CANNOT AFFORD ONE GO TO OR TELEPHONE THE.
FFICES SET. FORTH BELOW. TO FIND OUT WHERE YOU CAN GET LEGAL HELP,

ce ‘Bucks County Bar Association -
> 135 Hast State Strest .
~ Doylestown, PA 18901 7
oo, SPhone (215). S48-S415, 1-800-479-8585
Le - wwe. bucksbar. org

  

“PAI Bar Association: ornabacare
- - Joshua G. Ferguson, Require _
oe Attorney: for Pinintift

Attorney LD.# (93188 ee
| eee oF print wane and address ne
Fromm Mathis & Gey, LLP |

4800 John F. Kennedy Blvd.

oe Buite 15007
oe Paledipin PA 19103

“Elbit 1
 

Case 2:19-Cv-03309-GEKP Document 1. Filed 07/12/19 Page 13 0f97... | |

 

: be actions pursuant to the Protection from Abuse Act Rules 1904 ets seq.

wf actions for support, Rules 1910. 1 et seq.

I apply to all actions governed by the rules of civil procedure except PE

| actions for # eustody,p Partial easy and visitation oft minor rin, Rules is ee S hoe

iv): ial actions for divorce or © annulment oft marriage, Rules 1920. Le et a

v7 : : 3 actions in domestic relations s generally, including paternity actions Rules me We.

 
  
  
   
  
  

Se. 2:19-cv-03309-GEKP. Document 1 Filed 07/12/19 Page 14 of 97

 

 

 

a “ COURT OF COMMON PLEAS
| BUCKSCOUNTY =~.
'| CIVIL TRIAL DIVISION -

 

 

Vv. ACTION COMPLAINT _

 

7 Plain, Past Lane Environmental Services LLC, by and through its cose, Freeman 1 Oe
Gary, Lid LP, bins this ivi ation agua Defendants Alliance Property Services, YZ. Os
i fous name), and John and. Jane Does I. 10 (Beton persons), and for its complaint : 7 a

Defendants, alleges a and states as follows:
“Case 2:19-cv-03309-GEKP. “Document 1 Filed 07/12/19: Page 15 of 97.

    
      
     
 

_Plaintif “Fast Lane Eovieonmental Services, uc is a -conomercial ow .

nda, Alance Prope 8 Services, is an, ay with a rege business ze od
) Route 7¢ Bast, Suite 12 127, M ford NE 08055, ce | ce

esidential ail commercial property maintenance services, including s snow w removal. Ee
1 oF al nt December 9, 2017, Plaintiff was contacted by Defendant a Alliance ae

ervices, and. entered into an oral contract 3 for Plaintiff to provide snow y removal and oa -

 
  
 
   

aRsT COUNT
. Breach of Contract

| Case 2:19'cv'08809-GEKP Docurfient1 Filed 07/129 Page16of97

After services were completed by Plaintiff, the Defendant terminated Plaintt . Ee

  
 

vet retumed an executed leony of the revised master’ § contact,
  
    
    
  
    
 
     
   
  

 

   

of damages for theit faire to comply with the contract.

as lost profits, costs of suit, storeys fees, and any and all other relief deemed 1 appropriae and na
i st by this Honorable Court. oP. eer aon

SECOND COUNT BS re
__ Unjust Enrichment ee

forth at length herein,

entered with Defendant Alliance Property Services.

2 = complston of the services, Plaintte was never: e compen.

~- Cage 2:19-cv-03309-GEKP Document 1 Filed 07/12/19 Page 17.0f97,

No justification oxists for Defendant’ rosa to compensate Plait n g um - - _
: FORE, Paint, Fast Lane Environmental Services Ine. demands ds judgment in. : Oe

against Defendants, Alliance Propesty Services, XYZ CORP 1-10 (fictions ents) : . — -

ne Dass, L- 10 (ictitious persons), in the amount of balance of $266, 662. 18, as swell .

lint incorporates by reference its, averments in a the cst Daron as ee a

jain tiff completed snow removal services in n January of of 201 8 8 according fo the oral : ae
 
  
  
  
  
  
   
  

| or lta Ferpuson, Esquire. nf
- Michelle Yee, Esquire .

   

- Phone (267) 758-6009

- ferguson@inglaw.com aeeraeene
7 mayée@finglaw.com
- Attorneys for Plainiff

"1 er, the foots is. on the resultant unjust enrichment, not 4 on ‘he, pay a

~-» Case 2:19-cv-03309-GEKP Document Filed‘07/12/19 Page 18 0f97-0 0

der io“ “sustain a claim, of unjust eavchment, a claimant must show that the - we -
narty against whom —— is sought ether wrougtally secured or passively reveived a veneft : =
, ionable for her to retain. ln 1 order to recover, there snus be both a a yes
enrichment, and 2): an injustice resulting ifre recovery for the enrichment is denied. A showing of E a

= knowledge or : wrongfal intent on the part o of the benefited patty is Bot necessary in: order to show COs

-. 1800 John F. Kennedy Bivd., Suite sy Sey
Philadelphia, Pemyivania WS

> Fax (267) 239-0050 ES oo

. | Nella Rowton Series 1 a coe
  
 

 

2 “Jostuia G. Ferguson, Esquire. ce
_ "Michelle Yee, Esquire:
. i Attorneys for Plaintiff.

a Hast lane Environmental Services 1G

 

“CAS 2:19-¢Vv- -03309- GEKP_ Document ; 1, Filed 07/12/19 Page 3 19 of 97 eee
       

se 2: 19-cy-03309- GEKP. Document 1. Filed o7/12/19. Page 2 20:of 97

 

 

~ Gumming GA 3604). eee
“coo 1830 0001 7810 3584)

Medford, NI‘08055. — :
(7018 1830 0001, 7810 3587), cee)

  
  

 

" Joshua G. "Ferguson, Esquire
“Michelle Yee, Esquire. os
Attorneys jor Plainif, - ee
"FastLane Emironmental Sorc, uc Be

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22 780% Som 2 7am | ee

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project

   

 
 

Net | 700 Stoney MRA Gina
2:19-cv-08309-GEKP. . Document 1, Filed 07/12/19 Page 24 of 97-6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 
- Case 2:19-0v-03309-GEKP Document 1. Filed 07/12/19 Page 25 0f97,.

 

 

er)
[wm fm]

 

 

 

 

 

 

 

 

 

 

cee RON Po

 

 

 

 

 

 

 

 

  
  

 

 

 

fo Naso °F too suoney Racine |

 

 

 

“"[ quantty | um |

 

© iat ep

 

 

 

 

 

 

 

 

 

| Total sano}

 
Case 2:19-cv-03309-GEKP Document 1 Filed 07/12/19 Page.26 of 97

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
--Case.2/19-cv-03309-GEKP Document Filed 07/12/19 Page.27.0f 97) 3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 
 

 

fe Quenty [un] Tamu

 

  

coe, ee lh” jo |

 

 

 

 

 

 

 

 

 

Total oes a "$3,945.13 |.

 
 

 

| Case: 2:19°cv-03309:GEKP

  

“Document Filed 07/12/19 Page 28 0f97

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=| Quansiy

 

 

 

 

 

 

 

 

 

 

 

 

total

 

 

 

 

 
3309-GEKP Document) Filed 07/2/19 Page 290feF—

    
    

Invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total saps |

 

 
3a8€:2/19-ev-03309-GEKP :Dacuiment 1 Filed 07/12/19 Page 80-0f 97 es

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se “Net 30 nen \

 

 

 

 

oun | Ra

 

 

 

 

 

 

 

 

 

 

 

 
 

 

~ -CaSe.2:19-cv-03309-GEKP Document:1. Filed 07/12/19 Page 310f97.°-

 

 

 

 

 

 

 

— Invoice —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 a A ak a ee ap

 

   

 

 

 

 

 

 

 

 

 

 

 

2 894328 Pe
 

Case 2:19-cv-03309-GEKP Document 1 Filed 07/12/19 Page 32 of 97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
“Case 2:19-cV-03309-GEKP.: Document.1 Filed:07/12/19' Page 33.0f 97.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:19-6v-03309-GEKP. Document 1: Filed 07/12/19. Pagée.84 of 97°

 

“Invoice

 

fF ne “Tawoice
oP tage] aa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ie 4samSak —— Tp
18 754pm Salt. oe ee bo ve pee pos,
: 7 Gam Sled VS8- Be Pe ape

 

 

 

 

 

 

 

 

 

|) Total 82,3089."

 

 

 
sase 2:19-cv-03309-GEKP., Document 1. Filed.07/12/19,.Page 35 of 97.03.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ps Netto

 

 

 

 

 

Pst pe pain’

 

 

 

 

 

 

 

 

 

 

| Total za |

 

 
» ©) €asé.2:19-cv-03309-GEKP Document 1 Filed.07/12/19. :Page.36 of 97... et

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   
     

ase’ 2:19-CV-03309-GEKP “Docurnent 1. Filed.07/12/19. Page 37 of 97.

“Invoice

woe 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ Si8e726. |

 
 

 

 

 

 

 

Case 2:19-cv-03309-GEKP. Documeit 1 Filed 07/12/19 Page. 38 0f 97.0. 82 8s. ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total graf

 

 
 
   

 

 

 

- [BalanceDue sss]

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

 
  

 

 

 

 

| Balance Due

 

  

"t

ssf
  

  
  
     
   
 

“Case 2:19-cv-03309-GEKP’ Document 1 Filed 07/12/19 Page AOOR97 ee

_ Finance Charge

4. Date af _lvoioe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total : - | : : aoe hoe 6 -

 

 

_Payments/Creaits

 

 

 

 

Balance Due _

 

 
 
 
 
    
   
   

- Cage:2:19-cv-03309-GEKP -Document'1 Filéd.07/12/19 . Page 41 of 97: . gd

"Finance Charge

- "Date eT “Invaioe # -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"Paymenis/Crodis

 

 

 

 

Balance: Due

 
Case 2:19-cv-03309-GEKP. Document 1 Filed 07/12/19 |. Page.42 0f 97.2

 

 

 

 

 

 

 

 

fo paapois. fk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ Tom te |

 

| Payments/Gredits ——— gago'|

 

 

 

 

_ | BalanceDue sen |
~ Case 2:19-cv-03809-GEKP: Document 1. Filed 07/12/19 Page 43 of97.0 0

 

 

 

 

 

 

| aaname Tress]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

- © CaSe 2:19:cv-08309:GEKP: Document 1. Filed 07/12/19" Page.44 of 97

"Finance, Charge

Date: : ~ Invca #f

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total oie ee sie - -

“PeymentsGreats

 

 

oe a ae $0.00. oe oe

 

 

 

 

 

 

 
-- Case’2:19-cV-03309-GEKP. Document 1 Filed. 07/12/19 Page 45 0f 97,

 

 

[Date | tnvatoe #:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= | Total woe Lee gage |S “

 

 

| PaymentsiGredits <— ~ gyq9 |

 

 
  

 

 

 

   
 
 
   
  

 

 

 

 

 

Case 2:19-cv-08309-GEKP Document 1 ‘Filed 07/12/19 Page 46 of 97.

"Finance Charge

 

"Date LS 4 -

“Invoice #

 

 

 

: cr ef “Wenols. ooh.

Fe A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"$48.30 | : a :

 

  
   

P ‘Payments/Credits

 

 

| : Balance Du ws

a re roe

 

 
 

Pa —Invoice# ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      
  
  
   
 

P. Document 1 Filed 07/12/19 Page 48 0f 97.0

 

 

"Finance Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total,

 

 

_PaymentsGreds

 

 

 

_Balance Due _

 

 
   
 

ac Environmental

 
   
 

Case 2: 19- “V- -03309- GEKP |

Document 1... Filed 07/12/19 Page 49 of 97 |

"Finance Charge : |

 

a Date |

~ Invoige #

 

 

SBOE.

 

S yeas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

~ 3 Greed Rie. — ————
: on 12/17/2017 :

 

 

 

 

 

   
     

“Payments/Gredits

se

_ sao |

 

 

__ | Balance Due —

 

 

 

$3452 ae
  
  
   

 

 

 

 

 

“Case '2:19-cv-03309-GEKP. Document 1. Filed.07/12/19. Page 50 of 97.

- Finance Charge

 

, ! _ Date .

Involve #

 

 

 

 

 

 

 

 

 

 

 

“Total

 

 

 

  

" Payments/Credits.

 

 

oo . - co oo Balance Due

 

— we ere

 

 

 

 

 
 
 
 
    
 
   
   

"Finance Charge

- Date os | volo ft

 

 

 

 

 

 

ee revere | Fe rot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total a _ oe $33.82

 

Pa Paymonts(Crodits mo eo mee,
[Balance Due re ay

 

 

 

 
 
 
 
    

 

 

 

 

 

! 2409-GEKP. ‘Docuthent 1, Filed: 7/1249. Page 52 of 97

- Finance Charge

 

Date a

“Invoiee, #.

 

 

| saoamie |

 

“CIN?

 

 

 

 

 

 

 

 

 

 

 

  

“Total.

 

ean)

 

   

 

“FaymentslCredis_

 

 

 

PS Balance Due _

 

 

 

 
Case 2:19-cv-03309-GEKP  Dacument 1 Filed 07/12/19 Page.53.0f97 . 8 8

 

 

Date | Anvoloe st |

 

 

 

 

| atsnore | rons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coos

 
  
  
 
  
 
 

[Date | involos #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| fot ie

 

 

 

 

 

| Balance Due gn}

 
 

  
 
 

 

 

 

 

 

| ar ~

 

 

 

 

 

 

 

 

: Ton - _—

 

 

 

 

 

 

 

 

 

“Total ae

| “so, $2

 

 
     

_Payments/Credits ae, ; ae a

 

 

Balance Due

 

 
   
 
    
   
  
 

Case 2:19-Cv-03309-GEKP: Document 1. Filed.07/12/19 Page 56 of 97...

"Finance Charge

a “Dale _lovaioe 1

 

 

 

 

 

qo casnois. | | Re1s

 

 

 

 

 

 

 

 

 

 

 

 

Amount

 

can eee

 

 

 

 

“Total. a . = Be

 

 

PaymentsiGredis ~~ oe o : oe

 

 

 

  

. Balance Due

 
    
  

03309-GEKP ‘Document 1. Filed.07/12/19 Page 570f97.

ee oe a Finance Charge cg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vaso | rews |

 

 

 

 

mount

 

    
    

 

 

 

 

 

 

 

 
  
  
     
 

‘Case 2:18-cv-08309-GEKP_ Document Filed o7/i2/19 Pageseot97

- Finance Charge

“Date cok “tnvoice #

 

 

 

 

 

 

oo) oe | ‘FC Bd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total $1,098.06

 

- | Peymonte/redits - ~ soo |

 

 

 

   

 
   

-03909-GEKP. Document Filed 07/12/19 Page S9of97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total.

 

| PaymentsiCredits = goo) |

 

 

 

 

 
 
 
 
  
   
 

| Case 2:19-cv-03309-GEKP. Document.1 Filed'07/12/19 Page 60 0f 97...

"Finance. Charge

= Date. | vole ft.

 

 

 

 

 

 

| estos | reas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Total

 

" PaymentsiCredits

   

 

 

 

 
 

. "Belico bie” - oe Wemam pss.

 
‘Case 2:19:cv-03309-GEKP: Document 1 Filed 07/12/19° Page 61 0f 97°

 
  
   
  

 

 

 

 

 

 

| aasaos | Reasr fo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Balance Due. sioss10 |

 

 

 

   
base 2:19-cv-03309-GEKP “Document 1, Filed.07/12/19-:Page:62 of 97

   
 
   

 

[~ tae | wwocee |

 

 

 

 

 

iain Po Ree.

 

 

 

 

 

 

 

oe : Terme:

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

aS 2:1 9-CV-03309-GEKP * Document 1. Filed:07/12/19 Page 63 | of 97 ep

Finance Charge

 

    

‘Date

“Involee #

 

 

 

 

 

 

 

 

 

 

 

   

 

 

_ReH7

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

   

 

_PaymentelGredi

- < ae os

 

 

 

 

 

 
 

 

 

 

 

  

 

 

 

 

 

 

 

 

a eee ee

 

 

 

 

 

 

vate

 

 

 
 

ee Bansd PS

 

 
   

 

 

 

 

 

 

 
“Case 2:19:

   
 
 
 
 

cv-03309-GEKP Document 1 ‘Filed:07/12/19 Page 650f97- ©...

‘Finance Charge

 

. “Date o

 

: vole

 

 

Pianos [Re r79

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

  

 

Total ee

 

   
   

 

 

 

od Payments/Credits

 

 

Balance Due

 

 
6V-03309-GEKP Document 1, Filed 07/12/19\ Page 66 of 97

 
 
  
      
     

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Tota em]

 

 

oy i

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Dea ‘oton ee ee

 

 

 

 

| rota

 

 

   

| PaymentsiCredits

 

 

 

“Balance

 

 

 

 

 
  

saé6 2.48-cv-08300-GEKP’ Document 1. Filed 07/12/19: Page 68 of 97.

 

 

 

 

 

 

 

 

 

Date voice #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“| Toth ga0p.s9 |

 

  

 

 

 

 
 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

_81,89651 |,

 

 

 

 
= Case 2:19-cv-03309-GEKP. Document 1.. Filed 07/12/19 Page 700f97 0° ue. |

 
   
   
  
 

BG 5 : : . - . : Finance Charge { | |

 

 

cob Bates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

“Finance Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 
  
    
 

-6v-03309-GEKP. Document 1 Filed 07/42/19. Page 72.0f 97.9 a

 

 

 

 

 

 

 

focrests fo

 

 

 

 

 

 

 

 

Foe Fane Pe

 

 

 

 

 

 

 

 

 

“Total ae “ssa pol.

 

 

1 “PaymentsiGrects_

 

 

  

af Balance Due

 

 
 
 
 
 

 
 
 

 

 

 
 
 
 
 
 

 

 
 
   
   
    

"+ Case 2:19-ev-08309-GEKP. ‘Document'1 : Filed 07/12/19 Page 94 of 97

  

NO, 2019-03917

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

More than $50,000

 

 

Ae Date Collection: Other

 
   

“Case 2:19-cv-03309-GEKP” Document 1. Filed 07/12/19 Page-95 of 97

 

 

 

 

 

 

 

  
  
 

Di Petition Daag a!
_ 1p Desietono aking

8. oer papers repel sf en acer

 

 

  
 

 
 

‘Lead Defondant’sNawe,
ALLIANCE PROPERTY SERVICES

      

 

  

 

_Aeheek one)

 

- Dollar Amount ‘Requested: . Di witha arbitseton tn limits © fo

 
 

 

 

 

_ Ethan Aopen Die No a

 

 

 

 

 

 

 

  

: ~ fo the | : ofthe ONE cave catego Senora ane
PRIMARY CAS {ER Bs meng mots tan one typeof lei, hee the net. pe

pu consider most important,

   

 

  
 
 
 
 
   
 

- + CONTRACT not ate dren)
=P fe @) Buyer Plaintiff 00
wb 6 Delt Colleton: Credit Crd

fe a : Debt Collection: Other:

  

 

~ Discrimination
oO Eooployment Digpate Other

 

 

 

 

  
 
 
 

 

T CIVIL: CAPPEALS

ployment Dispute:

 

 

 

 

 

REAL PROPERTY .
pe I Bjectment :
os 2] Bininent: Domain/Condemtaton
1. Ed Ground Rent
C1] Landtord/Tenant Dispute

 

 

se oO Mortgage Foreclosure: ‘Residential

 

 
 
 
 

 

y a Quiet Title :

 

| MISCELLANEOUS ee coe
4? oO Common LawiSttinry 4 Arbitration Bk
ae _ Ex Declaratory Judgment mes p Se 2

GQ Mortgage. Foreclosure: e: Commercial fo

 

 

 

 

 

 

 

 

 

wT
10

11

12
13
14
15
16
17
18
19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 96 of 97

Matthew J. Meyers, Sr.

Alliance Property Services
66 S. 400 Center Lane, Ste. 205

Dawsonville, GA 30534
Phone (800) 755-6411
Email: office@alliancepropertyservices.com

Defendant, In Propria Persona

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

FASTLANE ENVIRONMENTAL ‘| Case No:
SERVICES, LLC,

Plaintiff, NOTICE TO ADVERSE PARTY OF

REMOVAL TO FEDERAL COURT
Vs.

PLAINT FILED: MAY 23, 2019
ALLIANCE PROPERTY SERVICES, COM °

 

Defendant

 

TO: ATTORNEYS OF RECORD FOR PLAINTIFF:

_ NOTICE IS: HEREBY GIVEN THAT a Notice of Removal of thig.

action was filed in the United States District Court for the Eastern District of

Pennsylvania on or about July 10, 2019. A copy of the said Notice of Removal ig

attached to this Notice and is served and filed herewith.

 

 

 

-l-

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT COMPLAINT FILED: MAY 23, 2019

 

Exit 4
10
i
12
13
14
15
16
17
18
19

20

Case 2:19-cv-03309-GEKP Document1 Filed 07/12/19 Page 97 of 97

Dated July 10, 2019.

tht
atthew J. Meyers, Sr.

Owner, Alliance Property Services
Defendant, In Propria Persona

CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing Notice to
Adverse Party of Removal to Federal Court was served upon opposing counsel by
placing the same in the United States Mail with sufficient postage affixed thereto ta
ensure delivery to: |

Joshua G. Ferguson
Freeman Mathis & Gary, LLP
1800 John F. Kennedy Bivd., Ste. 1500
_ Philadelphia, PA 19103

DATED July 10, 2019.

(leaf Magers, Ce

Matthew J. Mevérs, Sr
Owner, Alliance Property Services
Defendant, In Propria Persona

 

 

 

~2.

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT COMPLAINT FILED: MAY 23, 2019

 
